Proceedings pursuant to CPLR article 78 (1) by the Board of Education of the City School District of the City of Mount Vernon, inter alia, to vacate the penalties recommended by the hearing panel which heard charges of misconduct against Richard Morris and (2) by Richard Morris, inter alia, to review the determination made by the hearing panel that he was guilty of conduct unbecoming a teacher. In Proceeding No. 1, recommendation confirmed and said proceeding dismissed on the merits, without costs or disbursements. Proceeding No. 2 dismissed, without costs or disbursements, for failure to perfect. Based upon the findings of the hearing panel we hold that the penalty recommended was proper (see Matter of Pell v Board of Educ., 34 NY2d 222). It should be noted that the board of education has not submitted the minutes of the hearing panel’s proceedings. Hopkins, J. P., Martuscello, Latham and Cohalan, JJ., concur.